Appeal by the defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered September 12, 1983, convicting him of murder in the *573second degree, and robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of error regarding the remarks made by the prosecutor during his summation does not provide a basis for reversal. The remarks were innocuous and, in light of the overwhelming evidence of guilt, harmless in any event (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837; People v Galloway, 54 NY2d 396). Moreover, the trial court’s charge on the issue of reasonable doubt was proper and, taken as a whole, adequately conveyed the appropriate law to the jury (see, People v Blackshear, 112 AD2d 1044; People v Harvey, 111 AD2d 185). Finally, taking into consideration the vicious nature of the instant crimes, the imposed sentence was neither unduly harsh nor excessive. Mollen, P. J., Brown, Weinstein and Rubin, JJ., concur.